UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 5, 2008 Commission File Number: 333-130344 NOVORI INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (state or other jurisdiction of incorporation or organization) Suite 206 – 5550 152nd Street, Surrey, British Columbia, Canada, V3S 5J9 (Address of principal executive offices) (778) 571-0880 Issuer’s telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 3.03 Material Modification to Rights of Security Holders. Item 5.03 Amendments to Articles of Incorporation or Bylaws. A 1-for-20 reverse stock split and an increase in the authorized share capital of Novori Inc. (the “Company”) which was approved by the Board of Directors and holders of a majority of the outstanding shares of common stock on October 23, 2008, take effect at the open of business on December 8, 2008. The Company’s symbol on the Over the Counter Bulletin Board is to be changed to “NVOR”, effective December 8, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 5, 2008 NOVORI INC. (Registrant) By: /s/ Harold Schaffrick Harold Schaffrick, President and Chief ExecutiveOfficer
